                                          Case 3:20-cv-05821-WHA Document 10 Filed 09/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     THERESA BROOKE,                                    Case No. 20-cv-05821-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER FOR REASSIGNMENT TO
                                                 v.                                         DISTRICT JUDGE
                                  10

                                  11     WOODSIDE HOTEL GROUP LTD,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Woodside Hotel Group Ltd. (“Woodside”) has moved to dismiss plaintiff

                                  15   Theresa Brooke’s complaint. Dkt. No. 7. None of the parties have consented to proceed before a

                                  16   magistrate judge. Absent the consent of all parties, this Court does not have jurisdiction over this

                                  17   matter and must refer the case to a district judge. 28 U.S.C. § 636; Williams v. King, 875 F.3d 500

                                  18   (9th Cir. 2017); see also Civ. L.R. 73-1(a)(2).

                                  19          Accordingly, it is ordered that this case be reassigned to a district judge. All pending

                                  20   motion hearings and scheduled appearances are hereby vacated and will be reset by the newly

                                  21   assigned judge. Should all parties consent to magistrate judge jurisdiction, this case may be

                                  22   reassigned back to the undersigned magistrate judge.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 21, 2020

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
